J-S46037-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   :      IN THE SUPERIOR COURT OF
                                                :            PENNSYLVANIA
                 Appellee                       :
                                                :
                 v.                             :
                                                :
ANTHONY ALEXANDER,                              :
                                                :
                 Appellant                      :       No. 645 EDA 2014

          Appeal from the Judgment of Sentence January 15, 2014,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division, at No(s): CP-51-CR-0007265-2012

BEFORE:     BENDER, P.J.E., OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:             FILED JULY 26, 2016

      Anthony Alexander (Appellant) appeals from the judgment of sentence

entered   following   his   convictions   for       simple   assault   and   recklessly

endangering another person (REAP). Upon review, we affirm.

      Appellant was convicted of the aforementioned crimes following a jury

trial on September 11, 2013, based on his involvement in an altercation

among Appellant, his girlfriend, and several other women.                     He was

sentenced to an aggregate term of four years of probation. Appellant timely

filed a notice of appeal to this Court, wherein he raises the following issue:

“Whether the verdict was insufficient as a matter of law to convict …

Appellant of simple assault where the complaints [sic] antagonized and




*Retired Senior Judge assigned to the Superior Court.
J-S46037-16


attacked … Appellant and he acted in self-defense and in the defense of

others?” Appellant’s Brief at 5 (unnecessary capitalization omitted). 1

      Our standard when reviewing the sufficiency of the evidence is
      whether the evidence at trial, and all reasonable inferences
      derived therefrom, when viewed in the light most favorable to
      the Commonwealth as verdict-winner, are sufficient to establish
      all elements of the offense beyond a reasonable doubt. We may
      not weigh the evidence or substitute our judgment for that of the
      fact-finder. Additionally, the evidence at trial need not preclude
      every possibility of innocence, and the fact-finder is free to
      resolve any doubts regarding a defendant’s guilt unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. When evaluating the credibility and weight of the
      evidence, the fact-finder is free to believe all, part or none of the
      evidence. For purposes of our review under these principles, we
      must review the entire record and consider all of the evidence
      introduced.

Commonwealth v. Trinidad, 96 A.3d 1031, 1038 (Pa. Super. 2014)

(citation omitted).

      Appellant argues that the evidence was insufficient to support his

simple assault conviction because “the evidence indicated that [he] was

acting in his defense and in the defense of his girlfriend.” Appellant’s Brief

at 10. Appellant presents the following in further support of his argument:

            In the instant matter, … Appellant’s girlfriend testified that
      they were attacked by the four women when they were walking
      back from a bar and only acted to protect themselves. The
      women on the other hand, lied about drinking, were under age
      drinking, confused major details about the crime and refused
      medical treatment. Only one of the wom[e]n had visible injuries
      and there was great contradiction about how that injury was

1
 We observe that the trial transcripts are missing from the certified record.
However, given the nature of Appellant’s claim as discussed below, their
absence does not hamper our review.

                                      -2-
J-S46037-16


         sustained.     There was insufficient evidence to convict …
         Appellant of simple assault as a matter of law and the conviction
         should be overturned.

Id. at 11 (citation omitted).

         Although Appellant purports to challenge the sufficiency of the

evidence, a review of his argument reveals that he is merely challenging the

credibility and weight determinations made by the jury.                   It is well settled,

however, that “it is the province of the trier of fact to pass upon the

credibility of witnesses and the weight to be accorded the evidence, and the

factfinder    is   free   to   believe   all,   part,   or    none   of     the   evidence.”

Commonwealth v. Koehler, 914 A.2d 427, 436 (Pa. Super. 2006). “As an

appellate court, we do not assess credibility nor do we assign weight to any

of the testimony of record.” Commonwealth v. Trippett, 932 A.2d 188,

194 (Pa. Super. 2007) (citation omitted).               Thus, no relief is due on this

basis.    See Trippett, 932 A.2d at 194 (“As our Court cannot assess the

credibility of witnesses and Trippett does not provide any other argument to

support his assertion, we find no merit in his sufficiency claim ….”);

Koehler, 914 A.2d at 437 (explaining that “the jury clearly disbelieved [the

appellant’s] defense theories … and there exists no reason to disturb the

jury’s determination on appeal”).

         Appellant has failed to establish that the evidence was insufficient to

support his conviction for simple assault.                   Accordingly, we affirm his

judgment of sentence.



                                           -3-
J-S46037-16


     Judgment of sentence affirmed.

     P.J.E. Bender joins.

     Judge Ott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 7/26/2016




                                    -4-